ORDER

PER CURIAM.
Michael Dempsey (“Husband”) appeals from the judgment and decree dissolving his marriage to Diana L. Dempsey (,cWife”). Husband claims the trial court erred in: (1) awarding a maintenance amount beyond his ability to pay; and (2) awarding all of the equity in the marital residence to Wife. We disagree.
We have reviewed the parties’ briefs and the legal file. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
We affirm the judgment.